                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 1 of 14
    20-1466


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN OF TEXAS
                               SAN ANTONIO DIVISION

JOHN C. PHELPS II,               §
     PLAINTIFF                   §
V.                               § CIVIL ACTION NO. ________________
                                 §
UNIVERSITY OF TEXAS AT           §
SAN ANTONIO HEALTH SCIENCES §
      CENTER AND                 §
LANCE VILLERS                    §
      DEFENDANTS                 §
____________________________________________________________

                         PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JOHN C. PHELPS II to hereby file “Plaintiff’s

Original Complaint” and in support would show this Honorable Court the following.

                                       PREAMBLE

   HIGHLY QUALIFIED AND EXPERIENCED ASSISTANT PROFESSOR
   TERMINATED BECAUSE OF HIS VETERAN DISABILITY STATUS

         Plaintiff John was an Assistant Professor with the Department of

Emergency Health Sciences at Defendant UTSA-Health (defined hereafter). After

numerous years of service to said Defendant, John was cast aside by said

Defendant simply because John is a disabled veteran of the United States military.

Plaintiff seeks redress of this Court for equitable relief and damages.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  1
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 2 of 14




                                   A. NATURE OF SUIT

         1.        Plaintiff John was Terminated (defined hereafter) from his employment

with Defendant UTSA-Health simply because John suffers from various Disabilities

(defined hereafter) stemming from John’s service in the United States Army. Such

discrimination in John’s workplace based on John’s Disabilities is prohibited by the

laws of the United States. Plaintiff John attempted to administratively prevent and

then reverse his discriminatory Termination by Defendants, yet all efforts fell on

deaf ears. Plaintiff John exercised John’s right to file a complaint with the United

States Equal Employment Opportunity Commission (“EEOC”) and now seeks

judicial redress in accordance with various statutory remedies available to John.

         2.        Plaintiff John now files this original action for damages and equitable

relief pursuant to:

                   (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343; and

                   (b)   Title II of the Americans with Disabilities Act, 42
                         U.S.C.A. §§ 12131–50 (2011).

                                        B. PARTIES

         3.        Plaintiff JOHN C. PHELPS II (“John”) is an individual residing in

the State of Texas.



PLAINTIFF’S ORIGINAL COMPLAINT                                                          2
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 3 of 14




         4.        Defendant UNIVERSITY OF TEXAS AT SAN ANTONIO

HEALTH SCIENCES CENTER (“UTSA-Health”) is a public university formed

under the laws of the State of Texas, operates under the authority of the State of

Texas, and may be served with process herein by personal delivery to Defendant

UTSA-Health as follows upon its president:

                       UNIVERSITY OF TEXAS AT SAN ANTONIO
                            HEALTH SCIENCES CENTER
                            ATTN: WILLIAM L. HENRICH
                            OFFICE OF THE PRESIDENT
                              7703 FLOYD CURL DRIVE
                             SAN ANTONIO, TEXAS 78229

         5.        Defendant LANCE VILLERS (“Villers”) is an individual employed by

Defendant UTSA-HEALTH as the Chair of the Department of Emergency Health

Sciences (“EHS-Dept.”) at Defendant UT-Health and may be personally served with

process at his place of employment as follows:

                                 LANCE VILLERS
                       UNIVERSITY OF TEXAS AT SAN ANTONIO
                            HEALTH SCIENCES CENTER
                             7703 FLOYD CURL DRIVE
                            SAN ANTONIO, TEXAS 78229

         6.        Defendant Villers is a defendant in this matter in his official capacity

only with Plaintiff seeking only injunctive relief from Villers.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           3
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 4 of 14




                             C. JURISDICTION and VENUE

         7.        The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                   (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343 (“Title VII”); and

                   (b)   Title II of the Americans with Disabilities Act, 42
                         U.S.C.A. §§ 12131–50 (2011).

         8.        Venue is proper in the Western District of Texas (San Antonio

Division) because Defendant UTSA-Health operates its schools in, and from, San

Antonio in Bexar County, Texas, which is also where the underlying events

occurred. Bexar County is within the Western District of Texas.

                              D. FACTUAL BACKGROUND

                                         WHO IS JOHN?

         9.        Plaintiff John is a male and a veteran of service with the United States

Army.

         10.       As a result of Plaintiff John’s service with the United States Army, John

was diagnosed with various disabilities including but not being limited to certain

physical and anxiety related disorders (“Disabilities”).

         11.       Plaintiff John was initially employed by Defendant UTSA-Health on

August 1, 2012. At all times relevant with Defendants, Defendants were well aware

PLAINTIFF’S ORIGINAL COMPLAINT                                                            4
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 5 of 14




of John’s Disabilities as John routinely left his daily employment to receive outside

physical therapy and other medical treatments.

         12.       After Plaintiff John’s service with the United States Army but before

John’s 2012 employment by Defendant UTSA-Health, John held various academic

and private sector positions in the provision and management of emergency medical

services.

         13.       Plaintiff John has held various certification in John’s field of

emergency medical services including but not being limited to:

                   (a)   Paramedic License, National—National Registry of EMT;

                   (b)   EMS Instructor—Texas Department of Health State Services;

                   (c)   BLS/First Aid Instructor—American Heart Association;

                   (d)   Pediatric Advanced Life Support Instructor-—American Heart

                         Association;

                   (e)   Advanced Cardiac Life Support Instructor-—American Heart

                         Association;

                   (f)   Vocational Instructor and Higher Education Instructor—Walters

                         State Community College;

                   (g)   NAEMSE Instructor, Continuing Education—Coordinating

                         Board for Emergency Medical Services; and


PLAINTIFF’S ORIGINAL COMPLAINT                                                         5
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 6 of 14




                   (h)   Instructor-Incident   Response   to   Terrorist   Bombings—

                         Department of Homeland Security.

         14.        Plaintiff John’s initial employment position with Defendant UTSA-

Health in 2012 was as a Clinical Instructor in the EHS-Dept. educating paramedic

certification students, San Antonio Fire Department Cadets, and bachelor degree

students.

         15.        In 2019, Defendant UTSA-Health promoted Plaintiff John to the

position of an Assistant Professor within the EHS-Dept., and John received a

commensurate increase in salary.

         16.        Plaintiff John was employed by Defendant UTSA-Health through a

written contract (“Contract”) that was funded by Defendant UTSA-Health funds not

otherwise associated with a grant from outside sources.

                                   WHO ARE DEFENDANTS

         17.       As stated, Defendant UTSA-Health is a public university formed under

the laws of the State of Texas and operates under the authority of the State of Texas.

         18.       As part of its funding, Defendant UTSA-Health receives grants and

other funds from the United States government.

         19.       Defendant Villers was Plaintiff John’s Department Chair of the EHS-

Dept. of Defendant UTSA-Health.


PLAINTIFF’S ORIGINAL COMPLAINT                                                        6
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 7 of 14




         20.       Defendant Villers recommended and upheld Plaintiff John’s

Termination from Defendant UTSA-Health.

                          Defendants’ Discrimination towards John

         21.       After seven successful years as an academic instructor and an Assistant

Professor with Defendant UTSA-Health, in June 2019, Plaintiff John was notified

by Defendant Villers that John’s Contract would not be “renewed” for the 2019-

2020 school year (hereafter, “Terminated” or “Termination” for in the world of

academia, not being “renewed” is tantamount to being terminated.)

         22.       Prior to Plaintiff John being informed of John’s Termination in June

2019, John had never received a verbal or written reprimand from anyone at

Defendant UTSA-Health, including but not being limited to Defendant Villers. Nor

had John ever received poor evaluations from Defendants.

         23.       Defendant Villers told Plaintiff John that John’s Termination was

necessary due to a loss of a funding the United States Army. However, John’s

position with Defendant UTSA-Health was not a position tied to any funding grant

from the United States Army.

         24.       Other instructors and professors of the EHS-Dept who were retained

after the alleged cut off of the funding grant from the United State Army had no

disabilities and held substantially less credentials and experience than John. Further,


PLAINTIFF’S ORIGINAL COMPLAINT                                                          7
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 8 of 14




at least two faculty members so retained were indeed, directly funded by funds from

the United States Army that had been purportedly stopped.

         25.       In challenging Defendant Villers as to why Plaintiff John was being

Terminated despite John’s years of hard work within the EHS-Dept., Villers told

Plaintiff John that:

                   (a)   John’s termination was what was best for the department;

                         and,

                   (b)   Villers would be happy to write John a letter of

                         recommendation for future potential employers.

         26.       After being informed of Plaintiff John’s Termination, John spoke with

John’s immediate supervisor in the EHS-Dept., being Bruce Butterfras

(“Butterfras”). Butterfras informed John that:

                   (a)   Butterfras was stunned and surprised by the Termination,

                         as no one had informed Butterfras of John’s Termination;

                   (b)   John was the last person that Butterfras believed would be

                         Terminated due to John’s credentials and extensive service

                         to Defendant UTSA-Health, the United States, and the

                         community at large; and




PLAINTIFF’S ORIGINAL COMPLAINT                                                         8
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 9 of 14




                   (c)   no one within the division of the EHS-Dept. John worked

                         within should have been terminated as such division did

                         not rely on any funding from the United States Army.

         27.       Butterfras subsequently questioned Defendant Villers about the

Termination of Plaintiff John, and Villers responded: at least [John] is young and

can find another job elsewhere.

         28.       Thereafter, Plaintiff John did file a disability discrimination grievance

with Defendant UTSA-Health, which was, of course, subsequently determined to be

unfounded.

         29.       Because the Texas Education Code creates a preference for United

States military veterans regarding any “reduction in workforce” decisions, Plaintiff

John reached out to Bonnie Blankmeyerm being the faculty ombudsperson.

However, Ms. Blankmeyerm and the legal counsel for Defendant UTSA-Health

assured John that John’s Termination was NOT due to a “reduction in workforce.”

         30.       Plaintiff John’s last day of employment with Defendant UTSA-Health

was August 31, 2019.

                                             EEOC

         31.       On or about September 30, 2019, John filed a charge of discrimination

(“Charge”) with the EEOC alleging that John’s Termination was the result of

Defendant UTSA-Health discrimination of John because of John’s Disabilities.
PLAINTIFF’S ORIGINAL COMPLAINT                                                            9
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 10 of 14




         32.        The EEOC subsequently issued Plaintiff John a “Right to Sue Letter”

dated October 29, 2020. The filing of this lawsuit is made in accordance with the

“Right to Sue Letter.”

                                     Harm to Plaintiff John

         33.        Defendant UTSA-Health’s discriminatory Termination (based on

Plaintiff John’s Disabilities) has caused John to suffer physical and economic harm,

including without limitation lost pay, and medical expenses. John also suffered

extreme emotional harm as a result of the referenced discriminatory Termination by

Defendant UTSA-Health.

         34.        Plaintiff John has met all conditions precedent to bring these claims

before this Honorable Court.

                                  E. CAUSES OF ACTION

         35.        The foregoing factual allegations contained in the foregoing Section D:

Factual Background are incorporated into this Section E by reference for all

purposes.

                         COUNT ONE: VIOLATION OF TITLE VII

         36.        Defendant UTSA-Health Terminated Plaintiff John because of John’s

Disabilities, in violation of Title VII and has caused Plaintiff John to suffer a loss

of benefits and created economic losses, including all actual, consequential,


PLAINTIFF’S ORIGINAL COMPLAINT                                                          10
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 11 of 14




continuing, and future compensatory damages, for which Plaintiff John now sues

Defendant UTSA-Health in accord with Title VII.

         37.        Defendant UTSA-Health Terminated Plaintiff John because of John’s

Disabilities, in violation of Title VII and has caused Plaintiff John to suffer mental

and emotional distress and damages, including all actual, consequential, continuing,

and future compensatory damages, for which Plaintiff John now sues Defendant

UTSA-Health in accord with Title VII.

         38.        Plaintiff John also seeks injunctive relief as to Defendant Villers to:

                    (a)   Prohibit the further discrimination of Plaintiff John as to

                          John’s Disability;

                    (b)   Prohibit the retention of any and all communications and

                          other written materials related to Plaintiff John’s

                          Termination;

                    (c)   Prohibit the retention of any and all communications and

                          other written materials which are negative towards

                          Plaintiff John’s Termination and are kept in John’s

                          personnel file with Defendant UTSA-Health; and

                    (d)   The immediate reinstatement of Plaintiff John as an

                          Assistant Professor with Defendant UTSA-Health with the


PLAINTIFF’S ORIGINAL COMPLAINT                                                                11
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 12 of 14




                           payment of all salary and benefits otherwise due John

                           since August 30, 2019.

                           COUNT TWO: VIOLATION OF THE ADA

         39.        The ADA prohibits the discrimination of individuals based on an

individual’s Disabilities.

         40.        Defendant UTSA-Health’s Termination of Plaintiff John because of

John’s Disabilities, in violation of the ADA has caused Plaintiff John to suffer a

loss of benefits and created economic losses, including all actual, consequential,

continuing, and future compensatory damages, for which Plaintiff John now sues

Defendant UTSA-Health in accord with the ADA.

         41.        Defendant UTSA-Health’s Termination of Plaintiff John because of

John’s Disabilities, in violation of the ADA has caused Plaintiff John to suffer

mental and emotional distress and damages, including all actual, consequential,

continuing, and future compensatory damages, for which Plaintiff John now sues

Defendant UTSA-Health in accord with the ADA.

                               F. OTHER REQUESTED RELIEF.

         42.        In seeking redress with the Court for the foregoing claims, Plaintiff

John is also entitled to:

                    (a).   Punitive damages, where allowed by law;



PLAINTIFF’S ORIGINAL COMPLAINT                                                         12
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 13 of 14




                    (b)   Reimbursement of the attorneys’ fees incurred to pursue

                          this matter;

                    (c)   where permitted, pre and post judgment interest, at the

                          highest rates permitted by law; and

                    (d)   recovery of costs of court.

         43.        Finally, Plaintiff John hereby requests a trial by jury in this lawsuit.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff John respectfully

prays that upon final trial of this matter John recover a judgment against Defendant

UTSA-Health for:

                    (a)   Plaintiff’s actual and consequential damages;

                    (b)   Exemplary damages in the manner requested above;

                    (c)   Plaintiff’s reasonable and necessary attorney’s fees;

                    (d)   Prejudgment and post judgment interest, as applicable;

                    (e)   Plaintiff’s costs of court; and

Equitable relief as to the actions of Defendant Villers, as requested; and further, any

and all such other relief, legal and equitable, as to which Plaintiff John may be justly

entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 13
Glaw 2020.12.28
                  Case 5:20-cv-01466 Document 1 Filed 12/28/20 Page 14 of 14




         Respectfully submitted,

                                            Gorman Law Firm, pllc



                                                  Terry P. Gorman, Esq.
                                                  Texas Bar Number 08218200
                                            901 Mopac Expressway South, Suite 300
                                            Austin, Texas 78746
                                            Telephone: 214.802.3477 (direct)
                                            Telecopier: 512.597.1455
                                            tgorman@school-law.co
                                            COUNSEL FOR PLAINTIFF
                                            JOHN C. PHELPS II




PLAINTIFF’S ORIGINAL COMPLAINT                                                      14
Glaw 2020.12.28
